Judgment affirmed in a memorandum. As reflected by the colloquy which the Trial Judge had with the defendant and his attorney at the time of sentence, the defendant, although given an opportunity to withdraw his plea of guilty to possession of a dangerous weapon, declined to do so. Accordingly, his reliance on our decision in People v. Serrano (15 N Y 2d 304) and People v. Seaton (19 N Y 2d 404) is misplaced.
Concur: Chief Judge Fuld and Judges Van Vookhis, Burke, Scileppi, Bergan and Keating. Taking no part: Judge Breitel.